Citation Nr: 0520038	
Decision Date: 07/22/05    Archive Date: 08/03/05	

DOCKET NO.  04-08 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of whether the character of the appellant's 
discharge from service is a bar to compensation for post-
traumatic stress disorder (PTSD).




ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel







INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, that denied the benefit sought on appeal.  
The appellant, who had service from August 1966 to April 
1970, appealed that decision to the BVA, and the case was 
referred to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The appellant's service from August 1966 to April 1970 
was terminated by a discharge under conditions other than 
honorable.  

3.  A Department of Defense Discharge Review Program 
(Special) upgraded the appellant's discharge in June 1977 to 
under honorable conditions, but a second review by the Naval 
Discharge Review Board in May 1978 determined the appellant 
did not qualify for upgrading under the uniform standards for 
discharge review.

4.  The appellant was involved in numerous acts of misconduct 
between March 1967 and March 1970 that led to his other than 
honorable discharge.

5.  The appellant was not insane at the time of committing 
the offenses that caused his discharge under other than 
honorable conditions.  

6.  Unappealed administrative decisions dated in July 1970 
and April 1979 determined that the appellant's other than 
honorable discharge was due to willful and persistent 
misconduct and was dishonorable for VA benefits, excluding 
health care.  

7.  The evidence associated with the claims file subsequent 
to the April 1979 administrative decision does not relate to 
an unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
claim.  


CONCLUSIONS OF LAW

1.  The April 1979 administrative decision, which determined 
that the character of the appellant's discharge from service 
was a bar to VA compensation benefits, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2004).

2.  The evidence received subsequent to the RO's April 1979 
administrative decision is not new and material, and the 
claim to establish whether the character of the appellant's 
discharge from service is a bar to VA benefits, excluding 
health care, is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

In this regard, the Board observes that the appellant was not 
provided notice of the VCAA as required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  However, the Board 
finds that in this case the law, and not the evidence is 
dispositive.  In such situations, an opinion from the VA 
General Counsel has held the VA is not required to provide 
notice of the information and evidence necessary to 
substantiate a claim or required to develop the evidence to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because the 
undisputed facts rendered the claimant ineligible for the 
claimed benefit.  See VAOPGPREC 5-2004 (June 23, 2004).  The 
United States Court of Appeals for Veterans Claims (Court) 
has also held that where the law, and not the underlying 
facts or development of the facts are dispositive in a 
matter, the VCAA can have no effect on the appeal.  Manning 
v. Principi, 16 Vet. App. 534 (2002); Smith v. Gober, 14 Vet. 
App. 227 (2002) (VCAA has no effect on appeal limited to 
interpretation of law; Dela Cruz v. Principi, 15 Vet. App. 
143 (2002) (VCAA not applicable where law, not factual 
evidence, is dispositive).  The Board further notes that the 
Court has held that when there is an error in the VCAA 
notice, or in this case, an absence of the VCAA notice, there 
is no prejudice to a claimant as a result of the error if the 
benefit sought could not possibly have been awarded as a 
matter of law.  Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005).  In this case, the appellant clearly believes that he 
is entitled to VA benefits based on his upgraded discharge 
received in May 1977.  Therefore, the Board finds that no 
further action is necessary under the VCAA since it is the 
law, and not the evidence, that is dispositive in this case.  

The appellant's current claim arose in connection with a 
request to reopen a previously denied claim for service 
connection for PTSD.  The appellant's claim for compensation 
for PTSD was denied on the basis that the character of the 
appellant's discharge from service was a bar to VA benefits, 
except health care.  Under VA laws and regulations, if a 
former service member did not die in service, compensation is 
not payable unless a period of service on which the claim is 
based was terminated by a discharge or release under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 
38 C.F.R. §§ 3.1(d), 3.12(a).  In addition, benefits are not 
payable where a former service member was discharged or 
released by reason of a discharge under other than honorable 
conditions issued as a result of willful and persistent 
misconduct.  38 C.F.R. § 3.12(d)(4).  However, this bar to 
entitlement does not arise if it is found that the person was 
insane at the time of committing the offense causing such a 
discharge or release.  38 U.S.C.A. § 5303(b); 38 C.F.R. 
§ 3.12(b).  

By way of background, a July 1970 administrative decision 
determined that the appellant's other than honorable 
discharge for his service between August 1966 and April 1970 
resulted from willful and persistent misconduct, and was 
considered dishonorable for VA benefits.  This is significant 
because VA compensation benefits are payable to "veterans" 
who served in the active military, naval or air service and 
who was discharged or released from service under conditions 
other than dishonorable.  38 U.S.C.A. § 101 (2), (13).  

The appellant then applied for and received an upgraded 
discharge under the Department of Defense Discharge Review 
Program (Special) in May 1977.  However, in 1978 the 
appellant was notified that another review of his discharge 
had been completed by the Naval Discharge Review Board as 
required by law and that as a result of that review the 
appellant did not qualify for an upgrading of his discharge 
under the new, uniform standards for discharge review.  

The RO then reconsidered whether the appellant's character of 
discharge was a bar to VA benefits in an April 1979 
administrative decision.  That decision concluded that the 
appellant's other than honorable discharge for service 
between August 1966 and April 1970 was the result of willful 
and persistent misconduct and that the appellant's original 
discharge was issued under dishonorable conditions and was a 
bar to VA benefits, except health care.  That decision noted 
that the appellant had 11 nonjudicial punishments during 
service between March 1967 and March 1970.  The appellant was 
notified of that decision and of his appellate rights by way 
of a letter dated in April 1979.  A timely appeal was not 
filed.  

However, the Board observes that in February 1984 the 
appellant expressed disagreement with the decision of the VA 
barring benefits based on the character of his upgraded 
discharge.  In response, the RO informed the appellant in an 
April 1984 letter of the prior VA decisions with respect to 
the character of the appellant's discharge from service and 
that he had one year to file an appeal from the April 1979 
decision.  The RO noted that the appeal time had passed, and 
new and material evidence was necessary to reopen the 
previously denied claim.  The Board also observes that a 
February 1985 letter to the appellant indicated that they 
were in receipt of the appellant's request to reopen a claim 
for educational benefits, but again informed him of the prior 
decisions with respect to the character of the appellant's 
discharge from service, the time limit for appealing the 
April 1979 decision and the need to submit new and material 
evidence to reopen the previously denied claim.  

In October 1997 the appellant filed a claim for service 
connection for PTSD.  That claim was denied by the RO in a 
November 1997 decision on the basis that the character of the 
appellant's discharge from service was a bar to VA benefits.  
In a December 1997 Statement in Support of Claim, the 
appellant attached a copy of his upgraded discharge showing 
that his discharge was changed to under honorable conditions 
and requested that his claim be reviewed based on that 
evidence.  In response, a January 1998 letter to the 
appellant informed him that evidence was needed that showed 
that the upgrade of the appellant's discharge by the Special 
Discharge Review Program was reviewed by the Navy and was 
affirmed.  When no information was received from the 
appellant, an April 1998 letter informed the appellant that 
since he had not sent evidence showing that the upgrade of 
his discharge by the Special Discharge Review Program was 
reviewed by the Navy and affirmed, the appellant's claim for 
service connection for PTSD was denied.

In May 1998 the appellant again submitted a copy of a DD Form 
214 showing a change in the character of discharge to under 
honorable conditions and stated that he hoped this 
information would clear up all questions regarding his 
discharge and restore his VA benefits.  In response, the RO 
developed a claim for PTSD, and this included affording the 
appellant a VA examination.  While rating decisions dated in 
July 1998, February 1999, May 1999, and October 2002 
continued the denial of service connection for PTSD, a rating 
decision dated in March 2003 purported to grant service 
connection for PTSD.  However, a handwritten notation on that 
rating decision indicated that the decision was void because 
the character of discharge was a bar to benefits.  The RO 
then notified the appellant in an April 2003 letter that the 
character of his discharge from service was a bar to VA 
benefits, other than health care.  The appellant then 
expressed disagreement with the RO's April 2003 letter and 
enclosed a copy of his upgraded discharge.  

As indicated above, an April 1979 administrative decision 
determined that the character of the appellant' discharge was 
a bar to VA benefits, except health care.  The appellant was 
notified of that decision and of his appellate rights, but 
did not appeal that decision.  The April 1979 administrative 
decision is now final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  While the RO appears to have considered the 
appellant's current claim on the merits, without regard to 
the prior 1979 final decision concerning the character of the 
appellant's discharge from service, the Board notes given the 
prior decision on this matter, the appellant is required to 
submit new and material evidence to reopen the previously 
denied claim.  

In this regard, the requirement of submitting new and 
material evidence is a material legal jurisdiction issue that 
the Board is required to address on appeal, despite the RO's 
actions.  See Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996) (statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
potential jurisdictional defect may be raised by court of 
tribunal, sua sponte or by any party, at any stage of the 
proceedings, once apparent, must be adjudicated.)  The Board 
notes that the appellant was informed in February 1984 and 
February 1985 of the need to submit new and material evidence 
to reopen his claim regarding the character of his discharge 
from service.  As such, the Board has recharacterized the 
issue on appeal as set forth on the title page of this 
decision.  The Board does not believe that this prejudices 
the appellant since the RO technically provide him with a 
more in-depth adjudication by providing a de novo review of 
his claim, rather than addressing the more narrow issue of 
whether new and material evidence has been submitted to 
reopen the previously denied claim.

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance is "new and material."  
Under 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of evidence of record at the time of the last prior 
final denial of the claim sought to be reopened and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.  

The pertinent evidence associated with the claims file 
subsequent to the April 1979 administrative decision consists 
of copies of the appellant's May 1977 upgraded discharge.  
However, that evidence is duplicate of evidence considered by 
the RO in the April 1979 administrative decision.  The RO 
made reference to the appellant's upgraded discharge in the 
April 1979 decision.  In connection with a claim for service 
connection for PTSD, a January 1998 letter to the appellant 
clearly informed him that evidence was needed that showed 
that the upgrade of his discharge by the Special Discharge 
Review Program was reviewed by the Navy and was affirmed.  
The appellant has simply submitted the same evidence to 
support his claim that was considered by the April 1979 
administrative decision.  As such, new and material evidence 
has not been submitted to reopen the previously denied claim 
and the decision that the character of the appellant's 
discharge from his service between August 1966 and April 1970 
was dishonorable for VA purposes because it was the result of 
willful and persistent misconduct.  Accordingly, the Board 
concludes that the character of the appellant's discharge 
from service remains a bar to compensation, including 
compensation for PTSD.  

The evidence continues to demonstrate that while the 
appellant's other than honorable discharge was upgraded in 
May 1977 under the Department of Defense Special Discharge 
Review Program a second review by the Naval Discharge Review 
Board determined that the appellant did not qualify for an 
upgrade under the uniform standards for discharge review.  In 
the absence of evidence demonstrating that a Naval Discharge 
Review Board had upgraded the appellant's discharge under 
uniform standards, the appellant's claim remains denied.


ORDER

New and material evidence not having been submitted, the 
claim of whether the character of the discharge from service 
is a bar to compensation for PTSD is not reopened and remains 
denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


